                                          Case 5:20-cv-03664-LHK Document 45 Filed 08/04/20 Page 1 of 1




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                            NORTHERN DISTRICT OF CALIFORNIA

                                   5                                       SAN JOSE DIVISION

                                   6

                                   7     PATRICK CALHOUN, et al.,                         Case No. 20-cv-05146-BLF
                                   8                   Plaintiffs,
                                                                                          SUA SPONTE JUDICIAL REFERRAL
                                   9             v.                                       FOR PURPOSE OF DETERMINING
                                                                                          RELATIONSHIP
                                  10     GOOGLE LLC,
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          In accordance with Civil Local Rule 3-12(c), IT IS HEREBY ORDERED that the above

                                  14   captioned case is referred to the Honorable Lucy H. Koh to determine whether it is related Brown

                                  15   et al v. Google LLC et al, No. 20-cv-03664-LHK.

                                  16

                                  17          IT IS SO ORDERED.

                                  18
                                  19   Dated: August 4, 2020

                                  20                                                  ______________________________________
                                                                                      BETH LABSON FREEMAN
                                  21                                                  United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
